The cause of action arose in Orange County.- The record establishes that the convenience of witnesses will be served by having the trial in that county. In the circumstances, the motion for a change of venue should have been granted (Gilliland v. Konta, 206 App. Div. 685 [1st Dept.]; Bode V. Farina, 258 App. Div. 730 [2d Dept.] ; Buckley V. State Bank, 256 App. Div. 939 [2d Dept.]). Order denying defendant’s motion for a change of the place of trial is accordingly reversed on the law and the facts, with $20 costs and disbursements to the appellant, and the motion granted. Breitel, J., dissents and votes to affirm. Appeal [from order denying defendant’s motion for lease to renew prior motion] unanimously dismissed. Settle order on notice. Present — Peck, P. J., Glennon, Cohn, Breitel and Botein, JJ.